Wagner, Judge,
delivered the opinion of the court.
From the record in this case, it appears that judgment was rendered at the September term, 1860, of the St. Louis Circuit Court; and that an appeal was prayed for and allowed in January, 1861. . The appellant * having failed to prosecute his appeal, the respondents now produce in this court a perfect transcript of the record, and move an affirmance of the judgment. The motion is sustained and the judgment affirmed.
Judge Holmes concurs; Judge Lovelace absent.